Citation Nr: 1101541	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss.

2.  Entitlement to a compensable evaluation for residuals of a 
fracture of the left fifth finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1974 to June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  A Notice of 
Disagreement was received in January 2008, a Statement of the 
Case was issued in March 2008, and a Substantive Appeal was 
received in March 2008.  The Veteran testified at a hearing 
before the Board in August 2010.  

The issue of entitlement to a compensable evaluation for hearing 
loss is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issue of clear and unmistakable error (CUE) in a 
November 2001 rating decision granting a noncompensable 
disability rating for residuals of a fracture of the left 
fifth finger has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The rating criteria do not provide for a compensable 
evaluation for limitation of motion or ankylosis of residuals of 
a fracture of the left fifth finger.

2.  The competent medical and other evidence does not reflect 
that the Veteran's service-connected residuals of a fracture of 
the left fifth finger have resulted in amputation or impairment 
analogous thereto.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 0 percent for the Veteran's service-connected residuals of a 
fracture of the left fifth finger have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Diagnostic Codes (DC) 5227, 5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in November 2006.  The November 2006 
letter also provided the Veteran with notice of the types of 
evidence necessary to establish a disability rating and the type 
of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this case, the 
Veteran's post-service private medical records are on file.  The 
evidence of record also contains a report of VA examination dated 
in January 2007.  The examination report obtained is thorough and 
contains sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the 
January 2007 examination report contains the pertinent clinical 
findings relevant to the pertinent diagnostic codes.  The Veteran 
and his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that the duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will proceed 
to the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran contends that his service-connected residuals of a 
fracture of the left fifth finger is more disabling than 
currently evaluated.  In a November 2001 rating decision, the RO 
granted service connection for residuals of a fracture of the 
left fifth finger and assigned a noncompensable disability rating 
effective May 29, 2001 under Diagnostic Code 5227.  The Veteran 
filed an increased rating claim in October 2006.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule) 
found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  The Veteran's 
finger disability may be evaluated either based on ankylosis or 
based on limitation of motion of the individual finger.  38 
C.F.R. § 4.71a, Codes 5227, 5230.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. Part 4, Diagnostic Code 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Under Code 5227, ankylosis of ring or little finger warrants a 0 
percent rating.

Under Code 5230, any limitation of ring or little finger motion 
warrants a 0 percent rating.

Notes pertaining to the rating of finger disabilities also 
provide for rating such disabilities as amputation if there is 
ankylosis in certain positions.  The Notes also provide for 
rating based on interference with overall function of the hand.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Private treatment records from Dr. S.D.G. dated in September 2006 
reflects that the Veteran had a 20 degree flexion contracture at 
the proximal interphalangeal (PIP) joint of his left little 
finger.  He had thickening of the flexor tendon at the A-1 
pulley.  He had triggering of his finger.  X-ray findings 
revealed deformity at the middle phalanx at the PIP joint where 
the Veteran had previous fracture which is a healed fracture.  

The Veteran underwent a VA examination in January 2007.  He 
reported periodic locking of his left finger, as well as 
significant locking and particular discomfort and pain in cold 
weather.  He also stated that he has had difficulty with his left 
hand with pain and with cold weather and locking at times, 
specifically in the morning that actively gave him much 
discomfort.  

Upon physical examination, there was flexion contracture of the 
PIP joint around 10 degrees.  Flexion beyond this was otherwise 
almost to full, although the Veteran was unable to flex totally 
completely compared to other fingers.  Extension was to negative 
10 degrees with nodule in palpation of the flexor tendon.  There 
was probably swelling of the flexor tendon proximal to the pulley 
of the head of the fifth metacarpal.  There was mild enlarged 
left fifth PIP joint, as well as compared to the other joints, 
but nontender in palpation.  The examiner diagnosed history of 
old fracture of the left proximal phalanx, distal fracture; 
marked degenerative joint disease, left PIP joint posttraumatic 
service-connected; and trigger finger of the left fifth digit.  

Private treatment records from Dr. S.D.G. dated in February 2008 
reflect that the Veteran had triggering of his left little 
finger, deformity at his left little finger, PIP joint.  He had 
pain radiating up his forearm, ulnar aspect of his arm, as well 
as discomfort and limitation of motion.  X-ray findings revealed 
degenerative changes at the PIP joint and deformity.  

Based on the evidence, the Board concludes that a compensable 
rating is not warranted for the residuals of a fracture of the 
left fifth finger, even when 38 C.F.R. §§ 4.40 and 4.45 are 
considered.  The Board notes that the appellant is already 
receiving the maximum disability rating available under DC 5227 
and DC 5230 and, thus, a DeLuca analysis is not for application.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
provisions of Diagnostic Code 5003 do not assist, as the Veteran 
does not have both service-connected arthritis of a group of 
minor joints and pain on motion associated with his residuals of 
a fracture of the left fifth finger.  The private medical records 
and January 2007 VA examination do not reflect pain on motion.  
The provisions of Diagnostic Code 5156 do not help, as the 
Veteran's disability does not nearly approximate amputation of 
the left fifth finger.  For example, at the January 2007 
examination, there was flexion contracture of the PIP joint 
around 10 degrees and flexion beyond this was otherwise almost to 
full, and there was mild enlarged left fifth PIP joint as well as 
compared to the other joints, but nontender in palpation.  

The possibility of an extraschedular rating has been considered.  
However, the service-connected disability does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The symptoms associated with the Veteran's 
disability appear to fit squarely within the applicable rating 
criteria.  The Code simply does not provide a compensable rating 
for limitation of motion of the fifth finger.  As such, 
extraschedular consideration is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture of the left fifth finger is denied.  


REMAND

The Board notes that the Veteran underwent a VA audiological 
examination in January 2007.  However, this examination did not 
address the effect of the Veteran's hearing loss on his ability 
to work.  Accordingly, the Veteran should be afforded another 
audiological examination, to include a discussion of the effect 
of the Veteran's service-connected disability on his ability to 
work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an audiological 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examination should 
include all indicated audiometric studies.

a) The examiner is requested to discuss 
whether the Veteran's hearing loss renders 
the Veteran unable to engage in 
substantially gainful employment, and the 
examiner should describe the effect of 
hearing loss on the Veteran's occupational 
functioning and daily activities, 
supporting such opinion with reference to 
manifested symptomatology and limitations.  
See Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).

b) If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefore, to 
include whether additional records and/or 
diagnostic studies would be helpful in 
providing an opinion, and/or whether the 
opinion(s) cannot be provided because the 
limits of medical knowledge have been 
exhausted.

2.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


